Per Curiam.
The appellant was the only defendant who appeared in the action, defended the same and appealed from the judgment rendered therein. The other defendants did not appear, and judgment went against them by default, and they had no standing to appeal or appear in this court.
By inadvertence we reversed the entire judgment, while we should have reversed it only as to the defendant Alfred Gr. Sickly. Our judgment should now be modified as claimed by the respondent, and then the defendants in default can move in the court below to have their defaults opened, and thus to obtain the benefit of our decision upon such terms as that court may think proper to impose.
The motion should be granted, without costs to either party.
All concur.